Citation Nr: 0904281	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  05-21 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for diabetes mellitus, to 
include as due to herbicides exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION

The Veteran had active military service from July 1963 to 
July 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The Veteran testified at a Board 
hearing held at the RO in August 2005. 

At his hearing, the Veteran indicated that he intended to 
file claims for service connection for other disorders.  As 
it is unclear what disorders he feels warrant service 
connection, the Board advises him to submit any claim to the 
RO, which should respond appropriately to any such claim 
received. 

The Board notes that on September 21, 2006, VA placed a stay 
on the adjudication of all cases potentially impacted by the 
opinion of the United States Court of Appeals for Veterans 
Claims (Court) in Haas v. Nicholson, 20 Vet. App. 257 (2006).  
In Ribaudo v. Nicholson, 21 Vet. App. 137 (2007) (per curiam 
order), the Court agreed to impose its own stay on VA's 
adjudication of such cases, until such time as the U.S. Court 
of Appeals for the Federal Circuit issued a mandate in the 
pending appeal of the Haas decision.  On May 8, 2008, the 
Federal Circuit issued its decision in Haas v. Peake, 525 
F.3d 1168 (Fed. Cir. 2008) where it reversed the Court.  The 
Federal Circuit issued its mandate in Haas effective October 
16, 2008. 

The appellant in Haas filed a petition for a writ of 
certiorari to the U.S. Supreme Court, which was denied on 
January 21, 2009.  See Haas v. Peake, 77 U.S.L.W. 3267 (Jan. 
21, 2009) (No. 08-525).  On January 22, 2009, VA lifted the 
stay imposed on the adjudication of cases potentially 
affected by the Haas litigation.


FINDINGS OF FACT

1.  The Veteran was not exposed to herbicides in service.

2.  Diabetes mellitus did not originate in service or until 
decades after service, and is not otherwise etiologically 
related to service.


CONCLUSION OF LAW

The veteran's diabetes mellitus is not due to disease or 
injury that was incurred in or aggravated by service; nor may 
it be presumed to have been incurred therein; nor may it be 
presumed to have been due to herbicide exposure.  38 U.S.C.A. 
§§ 1110, 1112, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

In the present case, VA provided the Veteran with the 
contemplated notice in April 2004 and May 2004 
correspondences, except for notice concerning the initial 
disability rating and effective date to be assigned in the 
event service connection is granted for his claimed disorder.  
Although he was not provided with notice as to the latter two 
elements, as will be discussed in further detail below, 
service connection is not warranted for diabetes.  
Consequently, the failure to advise him of the referenced two 
elements can not prejudice him.  See Sanders v. Nicholson, 
487 F.3d 881, 891 (Fed. Cir. 2007) (holding that any error in 
a Veterans Claims Assistance Act notice should be presumed 
prejudicial, and that VA has the burden of rebutting this 
presumption).

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with any duty to 
notify obligations set forth in 38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the veteran, all 
pertinent records identified by the Veteran have been 
obtained, and the record does not suggest that any relevant 
records remain outstanding.  38 U.S.C.A. § 5103A.  The record 
shows that the Veteran has not been examined in connection 
with his claim.  The Board finds, however, that under the 
circumstances present in this case, a medical opinion 
addressing service connection is not necessary.  In this 
regard, the Board notes that a VA examination or opinion is 
necessary where there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but 
(4) insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the service treatment records are silent for 
any reference to diabetes mellitus.  The Veteran acknowledges 
that he never stepped foot in Vietnam, and the available 
records do not show that he was otherwise exposed to 
herbicides in service.  Nor is there any post-service 
evidence of diabetes mellitus until more than three decades 
after service.  The veteran does not contend that he observed 
any symptoms of diabetes at any point prior to 2001.  Nor is 
there otherwise any evidence suggesting a link between his 
diabetes and service, other than his own opinion.  As a 
layperson, however, his opinion as to medical causation does 
not constitute competent evidence, and the Board again notes 
that he does not contend that he observed any pertinent 
symptoms in service or prior to 2001.  Given the absence of 
any evidence of diabetes in service or until many years after 
service, and the absence of competent evidence suggesting a 
link between that disorder and service, the Board concludes 
that a VA examination is not necessary in this case.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

The service treatment records are silent for any complaints 
or findings of diabetes.  His urinalyses were negative for 
any identified abnormalities.

The post-service evidence on file is silent for any reference 
to diabetes until 2001.  Private and VA treatment records for 
2001 to 2004 show that he was first diagnosed with Type II 
diabetes mellitus in 2001.  None of the records suggest that 
the diabetes originated in service or prior to 2001.

In April 2004, the National Personnel Records Center (NPRC) 
indicated that the Veteran served aboard the U.S.S. Cacapon 
in service, which visited the official waters of Vietnam at 
various times in 1966.  The NPRC could not determine if the 
Veteran served in-country at any point during those times.

On file is a ship's history for the U.S.S. Cacapon printed 
from the U.S. Navy's website.  The history indicates that the 
vessel, which transported fuel, supported the U.S. Seventh 
Fleet from 1965 to the 1970s in the western Pacific Ocean.

In statements and at his February 2005 hearing, the Veteran 
contends that the diabetes he was first diagnosed with in 
June 2001 originated from exposure to herbicides in service.  
He testified that he was exposed to herbicides while serving 
aboard the U.S.S. Cacapon, which was a refueling vessel.  He 
explains that although none of the crew were ever allow to 
disembark in Vietnam, his ship was close enough to the shore 
(about 50 miles) to enable him to see vegetation.  He also 
suggests that his vessel may have transported herbicides.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service incurrence of diabetes mellitus during wartime 
service may be presumed if manifested to a compensable degree 
within one year of the veteran's discharge from service.  38 
U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

On December 27, 2001, the Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 
(2001), was enacted, which, inter alia, provided a 
presumption of exposure to herbicides for all veterans who 
served in Vietnam during the Vietnam Era.  Effective December 
27, 2001, and January 1, 2002, 38 C.F.R. § 3.307(a)(6)(iii) 
and 38 C.F.R. § 3.307(a)(6)(ii), respectively, were amended 
to implement the pertinent provisions of the Veterans 
Education and Benefits Expansion Act of 2001 described above.  
See 68 Fed. Reg. 34,539-43 (June 10, 2003).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii) (2008).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, Type 2 Diabetes shall be 
service connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) (2008) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(2008) are also satisfied. 38 C.F.R. § 3.309(e) (2008). 

In Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. 
denied, 77 U.S.L.W. 3267 (U.S. Jan. 21, 2009), the U.S. Court 
of Appeals for the Federal Circuit held that VA's 
interpretation of the phrase "served in the Republic of 
Vietnam" in 38 U.S.C.A. § 1116, to the effect that a veteran 
must set foot on Vietnamese soil, was entitled to deference 
by the courts.
 
The service personnel records show that the Veteran's awards 
and decorations include the Vietnam Campaign Medal.  Notably, 
however, none of the evidence suggests that his duties 
involved visitation in the Republic of Vietnam, and this is 
not in dispute.  The NPRC was only able to confirm that the 
Veteran served aboard the U.S.S. Cacapon.  The history for 
that vessel does not mention duty or visitation to Vietnamese 
soil.  The Veteran himself has testified that none of his 
crewmates ever disembarked into Vietnam, and he denied having 
stepped foot on Vietnamese soil during service.

Based on the above, the Board finds that the Veteran never 
served in the Republic of Vietnam at any point during the 
recognized dates of the Vietnam Conflict.  He therefore is 
not presumed to have been exposed to herbicides in service.

With respect to whether he was actually exposed to 
herbicides, he contends only that he was within 50 miles of 
the shore, and able to see vegetation.  He does not contend 
that he was sprayed with herbicides, or that he saw 
herbicides sprayed, or otherwise explained why he believes he 
was exposed to herbicides.  He also suggests his vessel may 
have transported herbicides, but he acknowledges that he does 
not know if this is true.  Moreover, the Veteran explained, 
and the ship's history confirms, that his vessel was used for 
refueling.  Given his testimony that his vessel was 
positioned at least 50 miles from shore at the closest, it is 
unlikely that the vessel was being used to transport 
herbicides.  Even if his ship did transport herbicides, 
merely serving onboard a vessel with sealed containers of 
herbicides does not imply exposure to the herbicides 
themselves.

In any event, there simply is no evidence, other than the 
Veteran's unsupported speculation, that the Veteran was in 
fact exposed to herbicides.  The Board therefore concludes 
that he was not exposed to herbicides in service.  

Given that the Veteran was not exposed to herbicides, service 
connection for diabetes mellitus on an herbicides basis is 
not warranted.

As to whether his diabetes otherwise is due to service, the 
service treatment records are silent for any reference to 
diabetes or related complaints or findings, and there is no 
post-service evidence of diabetes until more than 35 years 
after service.  The Veteran does not contend that he was 
experiencing any symptoms prior to 2001 that were later 
determined to represent diabetes.  He instead offers his own 
opinion that the diabetes is related to herbicides exposure 
in service.  The Board points out, however, that as a 
layperson, his opinion as to medical causation is not 
competent evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

In sum, the Veteran was not exposed to herbicides in service.  
There is no competent evidence of diabetes either in service 
or until decades thereafter, and no competent evidence 
linking his diabetes to service.  As the preponderance of the 
evidence therefore is against the claim, service connection 
for diabetes mellitus is denied.


ORDER

Entitlement to service connection for diabetes mellitus, to 
include as due to herbicides exposure, is denied.



____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


